EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18. (currently amended) An information processing apparatus comprising: 
at least one memory storing instructions; and 
at least one processor that when executing the instructions, causes the information processing apparatus to: 
based on information regarding tomographic positions of first two-dimensional images included in a first three-dimensional image and second two-dimensional images included in a second three-dimensional image, acquire information regarding a first range, which is a range of tomographic positions where the first two-dimensional images are present, and a second range, which is a range of tomographic positions where the second two-dimensional images are present; 
determine whether there is a range common to the first range and the second range; and 
display, on a display unit, a first figure indicating the first range, a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image and a third figure indicating the common range in the first range based on a result of determination such that a relative position between the first figure, the second figure and the third figure is indicated, and 
wherein an operation of switching the  tomographic position of the two-dimensional image is performed in conjunction with an operation of moving the second figure relative to the first figure.

Claim 19. (currently amended) An information processing apparatus comprising: 
at least one memory storing instructions; and 
at least one processor that when executing the instructions, causes the information processing apparatus to: 
based on information regarding tomographic positions of first two-dimensional images included in a first three-dimensional image and second two-dimensional images included in a second three-dimensional image, acquire information regarding a first range, which is a range of tomographic positions where the first two-dimensional images are present, and a second range, which is a range of tomographic positions where the second two-dimensional images are present; 
determine whether there is a range common to the first range and the second range; and 
based on a result of determination, display, on a display unit, a first figure indicating the first range and a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image such that a relative position therebetween is indicated, 
wherein the first figure is displayed on the display unit such that the common range in the first range and a range other than the common range are displayed in different states, and 
wherein an operation of switching the  tomographic position of the two-dimensional image is performed in conjunction with an operation of moving the second figure relative to the first figure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611